Title: To Thomas Jefferson from Isaac Briggs, 27 February 1804
From: Briggs, Isaac
To: Jefferson, Thomas


               
                  My dear Friend,
                  New Orleans 27th. of the 2nd. Mo. 1804.
               
               I am here, with Robert Williams, on my way to the seat of Government. We expect to sail for Baltimore, within three or four days, in the Schooner Experiment, being the first vessel that offers. She is said to be a swift sailer; our hopes are therefore sanguine that we shall arrive in Washington before the end of next month.
               On the 10th. instant, by the mail, I wrote to the Secretary of the Treasury, informing him that Robert Williams and myself had determined to go immediately on to the seat of Government, and stating our reasons for that measure. Permit me briefly to repeat those reasons: The business of recording claims, by the Register of the land-office west of Pearl River, has but just commenced and there is no reasonable ground to believe, without a radical change of the Register’s measures, that they will be recorded in twelve months. In consequence, neither the Board of Commissioners, nor myself, can act;—the public survey is at a stand, for want of sufficient compensation. Thus situated, and possessing some knowledge also respecting the Missisippi Territory and Louisiana, which is of too delicate a nature to be confided to the mail, we think it best to make an oral communication, previous to the rising of Congress.
               We have cause to believe that the mail has, in some measure, become an uncertain channel of communication between these Southwestern Territories and the general Government—I wish there may have been no Criminal interception of letters.—Governor Claiborne informs me that he has not, since he left Fort Adams in the beginning of December last, received an atom of official information from the Government under which he acts; not even notice of the arrival of his letters to the department of state, although he has forwarded by every mail a full and detailed account of his proceedings, since taking possession of New Orleans.—Most of us holding offices under the United States are in a similar uncertainty. We shall bring on Governor Claiborne’s duplicates.
               On the 2nd. of last month, I wrote to thee from this City:—I then mentioned my friend Claiborne’s wish to return to private life. The opinion I then had, remains unchanged,—an opinion which he opposed, but in which he now concurs,—that were he not to be appointed the permanent Governor of lower Louisiana, his removal could not be so managed as not to afford his enemies a triumph over him, and enable them to make it extensively believed (whether it be fact or not) that he had lost the President’s confidence—which I firmly believe he values above every other thing on earth, except the consciousness of deserving it. My earnest wish for him is, that no appointment for that office, to his exclusion, may be determined on until Robert Williams and myself shall have been heard respecting his conduct.
               Accept assurances of my Respect, Esteem, and affection,
               
                  Isaac Briggs.
               
            